Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-20-00048-CV

                     1995 GMC PICKUP VIN 2GTEC19KXS1566357,
                                    Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 19744B
                          Honorable Rex Emerson, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are assessed against appellant Jason Todd Newcombe.

       SIGNED March 11, 2020.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice